             Case 20-34682 Document 840 Filed in TXSB on 04/30/21 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                            )
    In re:                                                                  )    Chapter 11
                                                                            )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                             )    Case No. 20-34682 (DRJ)
                                                                            )
                              Debtors.                                      )    (Jointly Administered)
                                                                            )
                                                                            )    Re: Docket No. 308

         NOTICE OF FILING QUARTERLY STATEMENT PURSUANT
  TO THE ORDER AUTHORIZING THE RETENTION AND COMPENSATION OF
CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

       PLEASE TAKE NOTICE that on December 16, 2020, the United States Bankruptcy
Court for the Southern District of Texas (the “Court”) entered the Order (I) Authorizing the
Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business
and Granting Related Relief [Docket No. 308] (the “OCP Order”).2

        PLEASE TAKE FURTHER NOTICE that, pursuant to paragraph 1(g) of the
OCP Order, the Debtors are required to provide a written statement to the Court and the Notice
Parties, beginning with the period ending on December 31, 2020, and each Quarter thereafter, no
later than 30 days after the end of each such Quarter, with respect to each OCP paid during the
immediately preceding three-month period (each such statement, a “Quarterly Statement”).

       PLEASE TAKE FURTHER NOTICE that the Quarterly Statement for the Quarter
ending on March 31, 2021 is attached hereto as Exhibit A.




1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2
      All capitalized terms used but not defined herein have the meanings ascribed to them in the OCP Order.
      Case 20-34682 Document 840 Filed in TXSB on 04/30/21 Page 2 of 5




Houston, Texas
April 30, 2021

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Genevieve M. Graham (TX Bar No. 24085340)    Ryan Blaine Bennett, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900             W. Benjamin Winger (admitted pro hac vice)
Houston, Texas 77010                         Whitney Fogelberg (admitted pro hac vice)
Telephone:      (713) 752-4200               300 North LaSalle Street
Facsimile:      (713) 752-4221               Chicago, Illinois 60654
Email:          mcavenaugh@jw.com            Telephone: (312) 862-2000
                ggraham@jw.com               Facsimile:     (312) 862-2200
                                             Email:         ryan.bennett@kirkland.com
                                                            benjamin.winger@kirkland.com
                                                           whitney.fogelberg@kirkland.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
        Case 20-34682 Document 840 Filed in TXSB on 04/30/21 Page 3 of 5




                                     Certificate of Service

        I certify that on April 30, 2021 I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
Case 20-34682 Document 840 Filed in TXSB on 04/30/21 Page 4 of 5




                             Exhibit A

      Quarterly Statement for Quarter Ending on March 31, 2021
                                                Case 20-34682 Document 840 Filed in TXSB on 04/30/21 Page 5 of 5


Bouchard Transportation Co., Inc
Ordinary Course Professional Disbursement Summary - Q1 2021
April 30, 2021

Ordinary Course Professional                        Service                            Service Description                                                     Q1 2021 Total Post-Petition
Boris Benic & Associates                            Auditing                           Company 401k plan auditor                                        $     7,125.00 $        7,125.00
Chalos & Co.                                        Legal                              Maritime counsel                                                     102,278.52        102,278.52
GKG Law                                             Legal                              Aircraft law counsel                                                     626.50            626.50
KING & JURGENS LLC                                  Legal                              Local counsel (Louisiana)                                              1,302.83          1,302.83
KOZUSKO HARRIS DUNCAN                               Legal                              Prepetition corporate counsel                                          5,376.00          5,376.00
Freehill Hogan & Mahar                              Legal                              Maritime counsel                                                      46,257.50         46,257.50
Phelps Dunbar, LLP                                  Legal                              Prepetition defense counsel                                            6,752.97          6,752.97
KAUFF MCGUIRE & MARGOLIS                            Legal                              Labor counsel                                                         56,504.03         56,504.03
Owen Petersen & Co., LLP                            Accounting                         Tax advisory and general accounting services                          82,809.00         82,809.00
RINA USA Inc.                                       Inspecting                         Vessel inspector                                                      73,000.00         73,000.00

Note: Variance in magnitude between total disbursements by professional is due to certain payments for work completed during prior post-petition periods that were
previously unpaid
